In a support proceeding pursuant to Family Court Act article 4, the petitioner mother appeals from an order of the Family Court, Nassau County (Mosca, J.), entered August 10, 1989, which sustained the respondent father’s objections to an order of the same court (O’Shea, H.E.), entered November 29, 1988, inter alia, directing him to pay child support in the sum of $240 biweekly, and *541thereupon reduced the award of child support to the sum of $150 biweekly.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Family Court Judge that the Hearing Examiner’s award of child support was contrary to the weight of the credible evidence (see, Matter of Weiner v Weiner, 97 Misc 2d 920, 923). Accordingly, we find that the Family Court Judge did not improvidently exercise his discretion in reducing that award to $150 biweekly. Hooper, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.